Exhibti CONTRIBUTION AGREEMENT dated as of June 13, 2008 by and among SHREE ASSOCIATES, KUNJ ASSOCIATES, DEVI ASSOCIATES, SHANTI III ASSOCIATES, TRUST FBO JAY H SHAH UNDER THE HASU AND HERSHA SHAH 2, 2004, TRUST FBO NEIL H SHAH UNDER THE HASU AND HERSHA SHAH 2, 2004, PLM ASSOCIATES LLC, DAVID L. DESFOR AND ASHISH R. PARIKH as Contributors, and HERSHA HOSPITALITY LIMITED PARTNERSHIP as Acquirer, IN CONNECTION WITH THE PURCHASE AND SALE OF MEMBERSHIP INTERESTS IN HERSHA CONDUIT ASSOCIATES, LLC, MEMBER OF RISINGSAM HOSPITALITY LLC, OWNER OF THE JFK SHERATON LOCATED AT 132-26 S.
